DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 02/03/2022.
In the instant Request for Continued Examination, claims 1 and 11 have been amended; and claims 1 and 11 are independent claims. Claims 1-20 have been examined and are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/03/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (U.S 2021/0067605) further in view of Shim et al. (U.S 2019/0098089).
For claim 1: 
Roth discloses a universal gateway device (see Roth, see at least figure 2; internet-of-things (IoT) networks coupled through links to respective gateways) comprising: 
a first network interface circuit configured to communicate over a first network associated with an Internet of Things (IoT) management system utilizing a first communications protocol (see Roth, see at least paragraph [0037]; [0042]; IoT networks may also operate with use of a variety of network and internet application protocols such as Constrained Application Protocol (CoAP) and [0097]; any number of network protocols and communications standards may be used, wherein each protocol and standard is designed to address specific objectives); and 
a second network interface circuit configured to communicate over a second network associated with an IoT device utilizing a second communications protocol that is different from the first communications protocol (see Roth, see at least paragraph [0037]; [0042]; IoT networks may also operate with use of a variety of network and internet application protocols such as Constrained Application Protocol (CoAP) and enabling IoT devices 104 using different protocols to communicate).
Roth further discloses wherein the first network interface circuit is configured to generate and store a virtual device, the virtual device providing representation of the IoT device on the first network, the virtual device configured to communicate data from the IoT device over the first network utilizing the first communications protocol (see Roth, see at least paragraph [0095]; an IoT device may be a virtual device, such as an application on a smart phone or other computing device. IoT devices may include IoT gateways, used to couple IoT devices to other IoT devices and to cloud applications). 
Roth does not explicitly disclose the virtual device providing a representation of one or more states of the IoT device on the first network, the virtual device configured to modify the one or more states of the virtual device based on communication over the first network via the first communications protocol and communicate the one or more states of the virtual device via the second communications protocol over the second network. 
Shim, from the same or similar fields of endeavor, discloses device topology management may configure the topology of the attached IoT device at local area network and retrieve attached IoT device information, transport protocol at a local area network, online/offline status of attached IoT devices (see Shim, at least paragraph [0046]-[0048]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Shim. The motivation for doing this is to provide a system networks may improve for IoT device owners to work with IoT distribution hub.
For claim 11: 
For claim 11, claim 11 is directed to an Internet of Things (IoT) management system which has similar scope as claim 1. Therefore, claim 11 remains un-patentable for the same reasons.
Claims 2-4 and 12-14 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Roth et al. (U.S 2021/0067605) further in view of Shim et al. (U.S 2019/0098089) further in view of Vecera et al. (U.S 2020/0358660).
For claims 2 and 12:  
In addition to rejection in claims 2 and 12, Roth - Shim does not explicitly disclose wherein the first network interface circuit comprises a virtual network simulation module configured to communicate with the second network interface circuit to generate the virtual device representation of the IoT device. 
Vecera, from the same or similar fields of endeavor, disclose a simulation of a distributed network using a configured virtual network (see Vecera, at least figures 2-4, paragraph [0010]-[0014]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Vecera. The motivation for doing this is to provide a system networks where may set up an internet protocol (IP) data structure that defines one or more rules for the transmission of packets between containers.
For claims 3 and 13:  
In addition to rejection in claims 3 and 13, Roth– Shim-Vecera further disclose wherein the second network interface circuit is configured to: receive a data packet associated with the IoT device over the second communications protocol (see Roth, see at least paragraph [0037]; [0042]; IoT networks may also operate with use of a variety of network and internet application protocols such as Constrained Application Protocol (CoAP) and enabling IoT devices 104 using different protocols to communicate); store the data packet according to a data structure associated with the second communications protocol; and transmit the data packet to the virtual network simulation module (see Vecera, at least paragraph [0011]]-[0013]; Executing the simulation may include sending communications to/from the various virtualized components of the virtual network to simulate real world communications being transmitted on the distributed system. Executing the simulation allows a system administrator to identify any potential issues, such as errors, bugs, lost network packets, etc., with the topology of the distributed system. The virtual network configurator may monitor the communications transmitted between components of the virtual network and store information associated with the communications in a data structure). The motivation for doing this is to provide a system networks where may set up an internet protocol (IP) data structure that defines one or more rules for the transmission of packets between containers. 
For claims 4 and 14: 
In addition to rejection in claims 3 and 13, Roth– Shim-Vecera further disclose wherein the virtual network simulation module comprises a virtual network manager, the virtual network manager configured to generate the virtual device representation based on the data packet received from the second network interface circuit (see Le, at least column 4, lines 14-29). The motivation for doing this is to provide a system networks can properly perform their functions in order to map out the entire virtual nodes and infrastructure of IoT platform.
Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Cook et al. (U.S 10,193,981), discloses techniques are provided for implementing Internet of Things ("IoT") functionality which receive and analyze the at least one first data to determine a status of each IoT capable device in  Sudha et al (WO2017/040636 A1) discloses a gateway device includes a first interface to connect to an internet protocol (IP) network and a second interface having a first communication protocol to connect to one or more devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/23/2022